ORDER

PER CURIAM.
James Chalk (Movant) was convicted of first degree murder, Section 565.020, RSMol994, and armed criminal action, Section 571.015, RSMol994, and sentenced to concurrent terms of life imprisonment without parole and thirty years, respectively. Movant filed a Rule 29.15 motion for postconviction relief, but did not file an affidavit of indigency. He now appeals from the motion court’s judgment denying his motion, arguing that the motion court erred in ruling on his pro se motion without appointing counsel for him and erred in denying his Rule 75.01 motion.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err. Where a movant files no affidavit of indigency with his Rule 29.15 motion, the motion court does not commit error by failing to appoint counsel to represent him. State v. Nichols, 865 S.W.2d 435, 438 (Mo. App. E.D.1993). No appeal is possible from the motion court’s refusal to exercise its discretion to set aside or amend its judgment under Rule 75.01. State v. Sielfleisch, 884 S.W.2d 422, 431 (Mo.App. E.D. 1994).
We affirm the judgment pursuant to Rule 84.16(b).